 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       JOHN HERNANDEZ, et al.,                        No. 2:17-cv-2311 JAM DB
12                        Plaintiffs,
13             v.                                       ORDER
14       CITY OF SACRAMENTO,
15                        Defendant.
16

17            On December 11, 2018, plaintiffs filed a motion to compel answers at deposition and for

18   sanctions. (ECF No. 31.) That motion is noticed for hearing before the undersigned on January

19   25, 2019. Pursuant to Local Rule 251(a), the parties’ Joint Statement re Discovery Disagreement

20   must have been filed on or before January 18, 2019. However, no Joint Statement was filed.1

21            Moreover, plaintiffs’ discovery motion is noticed for hearing before the undersigned

22   pursuant to Local Rule 302(c)(1). Discovery in this action must have been “completed by

23   January 4, 2019.” (ECF No. 7 at 4.) “‘[C]ompleted’ means that all discovery shall have been

24
     1
        A Joint Statement is not required when there has a been a complete failure to produce or a party
25   is seeking only the imposition of sanctions. Local Rule 251(e). Here, plaintiffs’ motion seeks to
26   compel answers in addition to sanctions. Moreover, it does not appear from plaintiffs’ motion
     that a noticed deposition went forward, at which the defendant failed to produce a witness.
27   Instead, it appears that the parties could not reach agreement on the issue and, instead of
     proceeding with a noticed deposition, plaintiffs filed the pending motion. Thus, there was not a
28   complete failure to produce. Accordingly, it appears that Local Ruel 251(e) is not applicable.
                                                         1
 1   conducted so that all depositions have been taken and any disputes relative to discovery shall

 2   have been resolved by appropriate order if necessary and, where discovery has been ordered, the

 3   order has been complied with.” (Id.) Thus, the time for the completion of discovery in this action

 4   has closed.

 5           Accordingly, IT IS HEREBY ORDERED that plaintiffs’ December 11, 2018 motion to

 6   compel (ECF No. 31) is denied without prejudice and the January 25, 2019 hearing is vacated.

 7   Dated: January 22, 2019
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21
     DLB:6
22   DB/orders/orders.civil/hernandez2311.utd.ord

23

24

25

26
27

28
                                                       2
